Citation Nr: 1324754	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  10-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.




ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Detroit, Michigan which now has jurisdiction over the claims on appeal.

In May 2007, the RO granted service connection for diabetes mellitus, type II, and assigned a 20 percent disability rating, effective December 10, 2006.  In April 2008, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities, each assigned at 10 percent disabling, effective December 14, 2007.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In March 2007, the Veteran underwent VA examinations for diabetes mellitus, type II, and for peripheral nerves.  Although these records were associated with the record before issuance of the December 2009 Statement of the Case (SOC), these examination reports were not noted as reviewed.  Moreover, since issuance of the December 2009 SOC and prior to certification of the case to the Board, additional pertinent evidence has been associated with the physical claims file and not initially reviewed by the Agency of Original Jurisdiction (AOJ).  Such evidence includes an August 2011 VA examination report for peripheral nerves, May 2011 statement from the Veteran's wife, internet article regarding medication for diabetes submitted in January 2010, and VA outpatient treatment records from March 2008 to August 2011.  As a result, the Board finds the claims on appeal must be remanded to the AOJ for initial review of the additional evidence of record.  See 38 C.F.R. § 20.1304(c) (2012).  

Additional VA examinations are also deemed necessary to ascertain the Veteran's current severity and impairment of the service-connected diabetes mellitus, type II, since a November 2008 VA examination, more than four years ago, and of the service-connected peripheral neuropathy of the bilateral upper and lower extremities since an August 2011 VA examination.  When available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has interpreted that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following actions:
	
1.  Schedule the Veteran for the appropriate VA examinations to determine the current severity and impairment (if any) of his service-connected diabetes mellitus, type II, and peripheral neuropathy of the bilateral upper and lower extremities.  The relevant documents in the claims file should be made available to the VA examiners for review.  All indicated studies and tests, deemed necessary by the examiners, should be performed and all pertinent symptomatology should be reported in detail.  The VA examiners should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the examiner's report.  A rationale should be given for all findings and conclusions expressed.  

2.  Thereafter, the issues on appeal should be readjudicated, to include a review of the entire evidentiary record.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



